In a letter dated April 11, 2000, to the Clerk of the Appellate Courts, respondent Michael Scott Greiving, an attorney admitted to practice law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (1999 Kan. Ct. R. Annot. 246).
At the time respondent surrendered his license, a formal complaint had been filed by the Disciplinary Administrator’s office in which there were allegations of lack of diligence, failure to communicate with clients, making false statements to clients, and failure of respondent to cooperate with the disciplinary investigation.
This court, having examined the . files of the office of the Disciplinary Administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
It Is Therefore Ordered that Michael Scott Greiving be and he is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It is Further Ordered that the Clerk of the Appellate Courts strike the name of Michael Scott Greiving from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to respondent, and that respondent forthwith shall comply with Supreme Court Rule 218 (1999 Kan. Ct. R. Annot. 250).